 

EXHIBIT 10.2

 

 

November 1, 2012

 

 



EGPI Firecreek Inc.

Mr. Dennis Alexander, President, Chairman & CEO 6564 Smoke Tree Lane

Scottsdale, Arizona, 85253

 

Re: Advisory Agreement

 

Dear Mr. Alexander:

 

This Consulting Agreement ("Agreement") will certify that EGPI Firecreek inc.
(hereinafter referred to as "the Client") has agreed to engage Steven Antebi
("SSA") on a non-exclusive basis to perform services related to financial
consulting and public relations matters pursuant to the terms and conditions set
forth herein.

 

Services. SSA shall act as advisor to the Client and perform, as requested by
the Client, the following Services:

 

Advise the client on possible equity and/or debt financings.

Advise the client on mergers and acquisitions.

Advise the client on setting up a Board of Directors.

Advise Lhe client on setting up nominating g, audit, compensation and governance
committees.

Advise the client on strategic relationship s.

Advise the client in investor relations.

Advise the client in areas of public relations.

Advise the client in all areas involving other business combinations.

i. Agree to act as interim CFO, subject to review of D & 0 Liability Insurance
Policy.

J. Agree to act as a director, subject to review of D & 0 Liability Insurance
Policy and review

of other Directors joining the Board of Directors.

 

 Performance of Services. SSA shall be obligated to provide the Services as and
when requested by Client and shall not be authorized or obligated to perform any
Services on SSA's own initiative. The Services shall be performed reasonably
promptly after Client's request, consistent with SSA 's availability. It is
understood that the Services to be provided hereunder are not exclusive to the
Client and SSA has other business obligations, including acting as consultant
for other companies, provided however that SSA shall not provide services to any
potential or actual competitor of the Client during the Term of thi s agreement.

 

Relationship of the Parties. SSA shall be, and at all times during the Term of
the Agreement shall remain, an independent contractor. As such, SSA shall
determine the means and methods of performing the Service!; hereunder and shall
render the Services at such places it determines. The Client shall pay all
reasonable costs and expenses incurred by SSA in the performance of its duties
hereunder, provided however such costs and expenses shall not exceed $250.00
wilhout Client's prior written approval.

 

 

Assurances. Client acknowledges edges that all opinions and advices (written or
oral) given by SSA to the Client in connection with this Agreement are intended
solely for the benefit and use of Client, and Client agrees that no person or
entity other than Client shall be entitled to make use of or rely upon the
advice of SSA to be given hereunder. Furthermore, no such opinion or advice
given by SSA shall by used at any time, in any manner or for any purpose, and
shall not be reproduced, disseminated , quoted or referred to at any time, in
any manner or for any purpose, except as may be contemplated herein. Client
shall not make any public references to SSA without Sierra's prior written
consent or as required by applicable law.

 

Compensation. As compensation for the Services to be performed by SSA hereunder,
SSA

shall receive the following:

 

 

A retainer in the form of 2,000,000,000 shares of common stock that shall
contain piggyback registration rights. Shall be granted to SSA. Shares shall be
granted following the execution of this agreement. Those shares shall be issued
and vest to SSA upon the execution of this agreement. These shares shall have no
anti dilution rights and shall be subject to any forward or reverse splits.

 

It is understood by the Client and SSA that shares cannot be delivered until a
reverse split is effective or additional shares are authorized. Neverththeless
those share will be deemed to be earned upon the execution of this agreement.

 

Additional Services. Should Client desire SSA to perform additional services not
outlined herein, Client may make such request to SSA in writing. SSA may agree
to perform those services at its sole discretion; however, any additional
services performed by SSA may require an additional compensation schedule to be
mutually agreed upon prior to rendering such services.

 

Approval of Client Information. Client will be required to approve all
stockholder communications,

press release and other materials prepared and disseminated on its behalf by
SSA.

 

Term. This Agreement shall remain in effect until November l , 2013 unless
otherwise mutually

agreed upon by Client and SSA.

 

Due Diligence/Disclosure

 

Client recognizes and confirms that, in advising Client and in fulfilling its
retention hereunder, SSA will use and rely upon data, material and other
information on furnished to it by Client. Client acknowledges and agrees that in
performing its Services under this Agreement, SSA may rely upon the data,
material and other information supplied by Client without independently
verifying the accuracy, completeness or veracity.

 

Except as contemplated by the terms hereof or as required by applicable law, SSA
shall keep confidential, indefinitely, all non-public information provided to it
by Client, and shall not disclose such information to any third party without
Client's prior written consent, other than such of its employees and advisors as
SSA reasonably determines to have a need to know.

 

Indemnification.

 

Client shall indemnify and hold SSA harmless against any and all liabilities,
claims, lawsuits,

  including any and all awards and/or judgments to which it may become subject
under the Act or the Securities Exchange Act of 1934, as amended (the "1934
Act") or any other federal or state statute, at common law or otherwise, insofar
as said liabilities, claims and lawsuits, (including awards and/or judgments)
arise out of or are in connection with the Services rendered by SSA in
connection with this Agreement , except for any liabilities, claims, and
lawsuits (including awards, judgments and related costs and expenses), arising
out of acts or omissions of SSA. In addition, the Client shall indemnify and
hold SSA harmless against any and all reasonable costs and expenses, including
reasonable attorney fees, incurred or relating to the foregoing. If it is
judicially determined that Client will not be responsible for any liabilities,
claims and lawsuits or expenses related thereto, the indemnified party, by his
or its acceptance of such amounts, agrees to repay Client all amounts previously
paid by Client to the indemnified person and will pay all costs of collection
thereof, including but not limited to reasonable attorney's fees related
thereto. SSA shall give Client prompt notice of any such liability, claim or
lawsuit, which SSA contends is the subject matter of Client's indemnification
and SSA thereupon shall be granted the right to take any and all necessary and
proper action, at its sole cost and expense, with respect to such liability,
claim and lawsuit, including the right to settle, compromise and dispose of such
liability, claim or lawsuit, excepting there from any and all proceedings or
hearings before any regulatory bodies and/or authorities.

 

SSA shall indemnify and hold Client and its director, officers, employees and
agents harmless against any and all liabilities, claims and lawsuit; including
and all award and/or judgments to whid1 it may become subject under the Act, the
1934 Act or any other federal or state statute, at common law or otherwise,
insofar as said liabilities, claims and lawsuits (including awards and/or
judgments) arise out uf ur are based upon SSA's gross negligence or willful
misconduct, or any untrue statement or alleged untrue statement of a material
fact or omission of a material fact required to be stated or necessary to make
the statement provided by SSA not misleading, which statement or omission was
made in reliance upon information furnished in writing to Client by or on behalf
of SSA for inclusion in any registration statement or prospectus or any
amendment or supplement thereto in connection with any transaction to which this
Agreement applies. In addition, SSA shall also indemnify and hold Client
harmless against any and all costs and expenses, including reasonable attorney
fees, incurred or relating tu the foregoing. Client shall give SSA prompt notice
of any such liability, claim or lawsuit which Client contends is the subject
matter of SSA's indemnification and SSA thereupon shall be granted the right to
take any and all necessary and proper action, at its sole cost and expense, with
respect to such liability, claim and lawsuit, including the right to settle,
compromise or dispose of such liability, claim or lawsuit, excepting therefrom
any and all proceedings or hearings before any regulatory bodies and/or
authorities.

 

The indemnification provisions contained in this Section 10 are in addition to
any other rights

or remedies which either party hereto may have with respect to the other or
hereunder.

 

General Provisions.

 

Entire Agreement. This Agreement between Client and SSA constitutes the entire
agreement between and understandings of the parties hereto, and supersedes any
and all previous agreements and understandings, whether oral or written, between
the parties with respect to the matters set forth herein.

 

Notice. Any notice or communication permitted or required hereunder shall be in
writing and



deemed sufficiently given if hand-delivered (I) five (5) calendar days after
being sent postage prepaid by registered mail, return receipt requested; or (ii)
one (1) business day after being sent via facsimile with confirmatory notice by
U.S. mail, to the respective parties as set forth above, or to such other
address as either party may notify the other in writing.

 

Binding Nature. This Agreement shall be binding upon and inure to the benefit of
each of the parties hereto and their respective successors, legal
representatives and assigns. All materials generated pursuant to Section 1 or
otherwise produced by SSA for and on behalf of Client during the Term of this
Agreement shall be the sole and exclusive property of Client.

 

Counterparts. This Agreement may be executed by any number of counterparts ,
each of

which together shall constitute the same original document.

 

Amendments. No provisions of the Agreement may be amended, modified or waived,
except

in writing signed by all parties hereto.

 

Assignment. This Agreement cannot be assigned or delegated, by either party,
without the prior written consent of the party to be charged with such
assignment or delegation, and any unauthorized assignments shall be null and
void without effect and shall immediately terminate the Agreement.

 

g. Applicable Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of California, without giving effect to its
conflict of law principles. The parties hereby agree that my dispute(s) or
claim(s) with respect to this Agreement of the performance of any obligations
thereunder, shall be settled by arbitration and commenced and adjudicated under
the rules of the American Arbitration Association. The arbitration shall take
place in l .os Angeles, California if commenced by either party. The arbitration
shall be conducted before a panel of three (3) arbitrators, one appointed by
each of the parties and the third selected by the two appointed arbitrators. The
arbitrators in any arbitration proceeding to enforce this Agreement shall
allocate the reasonable attorney’s fees, among one or both parties in such
proportion as the arbitrator s shall determine represents each party's liability
hereunder. The decision of the arbitrator shall be final and binding and may be
entered into any court having proper jurisdiction to obtain a judgment for the
prevailing party. In any proceeding to enforce an arbitration award, the
prevailing party in such proceeding shall have the right to collect from the
non-prevailing party, its reasonable fees and expenses incurred in enforcing the
arbitration award (including, without limitation, reasonable attorney's fees).

 

If you are in agreement with the foregoing, please execute two copies of this
Agreement in the space

provided below and return them to the undersigned.

 

ACCEPTED AN D AGREED TO AS OF THE DATE FIRST ABOVE WRITTEN

 

Very truly yours,

 

By://s/Steven Antebi

Steven Antebi

 

EGPI Firecreek, Inc.

 

By:/s/Dennis R Alexander

Dennis Alexander,

CEO, President & Chairman of the Board.

 

